The opinion of the court was delivered by
Breaux, J.
The facts are the same in this ease as those in McFarlain vs. Town of Jennings, No. 14,097, just decided, with this addition, that defendant attacks the injunction on the ground of informality of the affidavit.
In the District Court defendant filed an exception in general terms looking to the dismissal, on the ground of informality generally. The District Court overruled this exception. Then another exception was filed to cure the defect in not having specially pleaded against the form of .the affidavit.
*535As a matter of practice, we will take occasion to say that all grounds going to the dismissal should be urged by way of exception in due time. Moreover, it does not occur to us that the exception should have been sustained.
For the reasons assigned in the case of McEarlain vs. Town of Jennings, No. 14,097, just decided, the judgment appealed from is affirmed.